                                  IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                           3:07-CR-00195-RJC-DCK
                USA,                                      )
                                                          )
                               Plaintiff,                 )
                                                          )
                    v.                                    )        ORDER
                                                          )
                JUAN ENRIQUE ARROYO (8),                  )
                                                          )
                               Defendant.                 )
                                                          )

                         THIS MATTER is before the Court upon the Government’s Motion to

               Dismiss, (Doc. No. 253), the Indictment, (Doc. No. 58), without prejudice as to the

               above-named defendant who has never appeared in court.

                         IT IS, THEREFORE, ORDERED that the Government’s motion, (Doc. No.

               253), is GRANTED and the Indictment, (Doc. No. 58), is DISMISSED without

               prejudice as to Juan Enrique Arroyo.


Signed: October 30, 2019
